         Case 19-03452 Document 17 Filed in TXSB on 01/07/20 Page 1 of 12



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                                               ENTERED
                                                                                              01/07/2020
IN RE:                       §
ROYCE J HASSELL              §                          CASE NO: 19-30694
       Debtor                §
                             §                          CHAPTER 11
                             §
HASSELL CONSTRUCTION COMPANY §
INC.                         §
     Plaintiff               §
                             §
VS.                          §                          ADVERSARY NO. 19-03452
                             §
ROYCE J HASSELL              §
     Defendant               §
                             §
ROYCE J HASSELL              §
     Plaintiff               §
                             §
VS.                          §                          ADVERSARY NO. 19-03453
                             §
MICHAEL HASSELL, et al       §
     Defendants              §
                             §

                                 MEMORANDUM OPINION

         Hassell Construction Company, Inc. (“HCCI”) and its related individuals move to

remand two adversary proceedings to state court, where they were originally filed. The first

proceeding, filed in the Harris County District Court, asserts claims for declaratory judgment and

damages against Royce Hassell (“the Debtor”), as well as counterclaims for damages filed by the

Debtor. The second proceeding, pending in the Court of Appeals for the First District of Texas,

is an appeal from the trial court’s denial of the Debtor’s Anti-SLAPP motion to dismiss. Both

suits stem from the Debtor’s allegedly wrongful assertion of an ownership interest in HCCI.

Because these non-core claims will directly impact the administration of the Debtor’s chapter 11

estate, and because the Debtor agreed to dismiss the Anti-SLAPP appeal, remand is denied.



1 / 12
         Case 19-03452 Document 17 Filed in TXSB on 01/07/20 Page 2 of 12



                                                 Background

         This motion to remand concerns a long-running business dispute between various Hassell

siblings. HCCI is a construction company owned by the James C. Hassell Inter-Vivos Trust.

The beneficiaries of the trust are the five children of James C. Hassell: Royce (the Debtor),

Phillip, Michael, Jason, and Shawn. The underlying facts of the siblings’ allegations have little

impact on this motion to remand. However, the gist is as follows: the Debtor believes his

siblings have wrongfully excluded him from ownership and management of HCCI. The siblings

dispute the Debtor’s story and argue that the Debtor wrongfully competed with HCCI and

fraudulently obtained loans from his family members.

         In December 2016, HCCI filed an action in the 61st Judicial District of Harris County,

Texas seeking injunctive relief and damages against Royce Hassell. 1 (ECF No. 5 at 2). The

complaint alleged two causes of action: a declaration that the Debtor is not a shareholder of

HCCI, and a declaration that Silvia Hassell, the Debtor’s wife, is not a beneficial owner of

HCCI. HCCI sought damages for the Debtor’s “repeated attempts to claim shareholder status

and file shareholder derivative claims.” (ECF No. 5 at 2).

         The Debtor timely asserted counterclaims against HCCI, as well as third party claims

against his siblings Phillip Hassell, Michael Hassell (individually and as trustee for the James C.

Hassell Inter-Vivos Trust), Shawn Hassell Potts, and Jason Hassell. (ECF No. 5 at 3). The

HCCI counterclaim sought damages for failure to provide corporate information. (ECF No. 5 at

3). The third party claims alleged breaches of fiduciary duties owed to the Debtor, as well as

fraud and conspiracy. (ECF No. 6 at 2, 3).




1
 The claim also names Silvia Hassell, the Debtor’s wife, as a defendant. However, Silvia Hassell was named as a
defendant solely to address any community property interest she may have in HCCI. (ECF No. 5, at 2).


2 / 12
         Case 19-03452 Document 17 Filed in TXSB on 01/07/20 Page 3 of 12



         The Hassell siblings filed their own counterclaims against the Debtor, also alleging

breaches of fiduciary duty. (ECF No. 5 at 3). Additionally, the siblings filed their own third-

party claims against R. Hassell Properties, Inc. (“RHP”), and Terry Tauriello. (ECF No. 5 at 3).

RHP appears to have been a corporation owned by the Debtor, which the Debtor allegedly used

to wrongfully compete with HCCI. (ECF No. 5 at 3). The record does not indicate Terry

Tauriello’s relationship with the Debtor or Tauriello’s alleged role in the siblings’ claims. RHP

and Tauriello have not been served, but the Hassell siblings intend to effect service once this

adversary proceeding is underway.

         The Debtor filed an Anti-SLAPP motion to dismiss the siblings’ third party claims on

May 21, 2018. (ECF No. 5 at 3). The motion was briefed and argued before the state court, yet

the state court failed to issue a timely ruling. (ECF No. 5 at 3). As a result, the motion was

denied by operation of law, and the Debtor appealed. (ECF No. 5 at 3). The appeal remained

pending in the First Court of Appeals prior to removal. (ECF No. 6 at 1).

         In the summer of 2018, the Debtor filed bankruptcy petitions for three corporations he

owns and controls.     (ECF No. 5 at 3).       Although those entities are not parties in these

proceedings, the state court ordered a stay of both the main litigation and the Anti-SLAPP appeal

in light of those bankruptcy filings. (ECF No. 5 at 4). Consequently, all litigation relevant to the

present motion to remand has been stayed since August 7, 2018. (ECF No. 5 at 4).

         The Debtor filed his individual chapter 11 bankruptcy petition on February 4, 2019.

(ECF No. 6 at 4). The Debtor removed these two matters to the bankruptcy court on May 3,

2019. (ECF No. 6 at 4). The first removed lawsuit consists of the claims against the Debtor (as

well as his spouse, RHP, and Terry Tauriello), as well as the Debtor’s claims against HCCI and

the Hassell third parties. The second removed action is the appeal of the Anti-SLAPP denial.




3 / 12
         Case 19-03452 Document 17 Filed in TXSB on 01/07/20 Page 4 of 12



         HCCI and the Hassell siblings filed a motion to remand both proceedings on June 4,

2019. (ECF No. 5). The movants argue that equitable remand is warranted because the actions

involve state law claims, and the Anti-SLAPP appeal involves unsettled matters of Texas law,

which the bankruptcy court is ill equipped to resolve. (See generally ECF No. 5). Further,

HCCI and the siblings originally argued that removal was untimely in light of the prolonged stay

of state court proceedings prior to Hassell’s bankruptcy filing. (ECF No. 5 at 6). The movants

abandoned that argument at the August 15, 2019 hearing on the motion to remand. At the same

hearing, Hassell stated that he would waive his appeal of the Anti-SLAPP denial if this Court

denies remand. (Aug. 15, 2019 Hearing at 10:00 a.m.).

         HCCI timely filed a $465,740 proof of claim against the Debtor based on a settlement

agreement approved by this Court. (ECF No. 6 at 6-7). Each of the four Hassell siblings also

filed a $1 million proof of claim against the Debtor. (ECF No. 6 at 6-7). These proofs of claim

arise out of alleged damages from the removed state court action. (ECF No. 6 at 6-7).

                                              Analysis

         Title 28 U.S.C. § 1334(b) grants this Court jurisdiction over “all civil proceedings arising

under [the Bankruptcy Code], or arising in or related to cases under [the Bankruptcy Code].”

The Court, in its discretion, may abstain from hearing cases under 28 U.S.C. § 1334(c)(1). E.g.,

Rohi v. Brewer & Pritchard, 2019 WL 6894775, No. H-19-0682, at *9 (S.D. Tex. Dec. 17,

2019). The Court may also remand a proceeding on any equitable ground. 28 U.S.C. §

1334(c)(1); see In re Gober, 100 F.3d 1195 (5th Cir. 1996); In re Wood, 825 F.2d 90 (5th Cir.

1987). Courts in the Fifth Circuit primarily look towards fourteen factors to determine whether

abstention and remand are appropriate. In re Houston Reg’l Sports Network, L.P., 514 B.R. 211,

215 (Bankr. S.D. Tex. 2014). The factors are the:




4 / 12
         Case 19-03452 Document 17 Filed in TXSB on 01/07/20 Page 5 of 12



         (i)    Effect or lack thereof on the efficient administration of the estate if
                remand or abstention occurs;
         (ii)   Extent to which state law issues predominate over bankruptcy issues;
         (iii)  Difficult or unsettled nature of applicable law;
         (iv)   Presence of related proceedings commenced in state court;
         (v)    Jurisdictional basis of the claims, other than § 1334;
         (vi)   Degree of relatedness or remoteness of the proceeding to the main
                bankruptcy case;
         (vii) Substance, rather than the form, of an asserted core proceeding;
         (viii) Feasibility of severing state law claims from core bankruptcy matters to
                allow judgment to be entered in state court with enforcement left to the
                bankruptcy court;
         (ix)   Burden on the bankruptcy court’s docket;
         (x)    Likelihood that the commencement of the proceeding in bankruptcy court
                involves forum shopping;
         (xi)   Existence of a right to a jury trial;
         (xii) Presence of non-debtor parties in the proceeding;
         (xiii) Comity; and
         (xiv) Possible prejudice to other parties in the proceeding.

Id.

         The Supreme Court states that abstention from federal jurisdiction should be an exception

to the rule. See Colo. River Water Conservation Dist. v. United States, 424 U.S. 800, 813

(1976). Under the Colorado River formula, abstention is only warranted under three categories

of cases: (1) ones presenting constitutional questions which might be mooted or altered by a state

court decision; (2) ones evoking difficult questions of state law on important public policy

issues; and (3) ones where federal jurisdiction is invoked for the purpose of restraining state

criminal proceedings. Id. at 816. However, in bankruptcy “[t]his Court, as well as several

others, has drawn a distinction between Colorado River abstention and statutory abstention under

§ 1334(c).” In re Houston Reg’l Sports Network, 514 B.R. at 218. Under this view, § 1334(c)

grants bankruptcy courts wide discretion to abstain in order to temper the broad jurisdictional

grant of § 1334(b). See Bicker v. Martin, 348 B.R. 28, 32 (W.D. Pa. 2006).




5 / 12
         Case 19-03452 Document 17 Filed in TXSB on 01/07/20 Page 6 of 12



         Here, three of the fourteen factors favor abstention and remand. Four other factors

support hearing the proceedings in bankruptcy court. The remaining seven factors are neutral.

Although the factors present a nearly even split, the Court will deny abstention. While these

claims are non-core, they will have a considerable effect on the administration of the bankruptcy

estate. Further, the claims invoke settled areas of Texas law, which this Court may apply

without offending Texas’ interest in resolving claims under its own law.

                           Factors Favoring Abstention and Remand

         Factor 2, the predominance of state law issues, favors abstention and remand. All claims

in these proceedings arise out of state law. HCCI seeks declarations that the Debtor and his

spouse are not shareholders of HCCI. The Debtor asserts claims for failure to provide corporate

information, breach of fiduciary duty, fraud, and conspiracy. The siblings assert claims for

breach of fiduciary duty. All of these claims derive from Texas law.

         Factor 5, jurisdiction, also weighs in favor of abstention and remand. A federal court

would possess neither federal question nor diversity jurisdiction over these claims. Only § 1334

creates federal jurisdiction here. See, e.g., In re NC12, Inc., 478 B.R. 820, 840 (Bankr. S.D. Tex.

2012); see also Special Value Continuation Partners, L.P. v. Jones, 2011 WL 5593058 (Bankr.

S.D. Tex. Nov. 10, 2011). Because the claims all derive from state law, no federal question is

presented. Further, all parties to these suits reside in Texas, so diversity of citizenship cannot

support federal jurisdiction.

         Factor 7, the substance of the claims, weighs in favor of abstention and remand because

only state law claims are asserted. These are not core proceedings. Instead, they are “related to”

proceedings because the claims may conceivably affect the administration of the Debtor’s estate.

See 28 U.S.C. § 1334(b); In re Wood, 825 F.2d 90, 93 (5th Cir. 1987). Breach of fiduciary duty




6 / 12
         Case 19-03452 Document 17 Filed in TXSB on 01/07/20 Page 7 of 12



and fraud are the types of claims that are normally resolved in state court. See Special Value

Continuation Partners, 2011 WL 5593058, at *9 (finding fraud claim was not the type of

proceeding in which resolution by a bankruptcy court was favored over state court).

                      Factors Weighing Against Abstention and Remand

         Factor 1, the administration of the estate, favors denying abstention and remand. These

suits, while noncore, will effectively determine the allowance and amount of five proofs of claim

filed in the Debtor’s bankruptcy case. These claims may total over $4 million in liabilities

against the Debtor. (ECF No. 6 at 6-7). The claims constitute a significant proportion of all the

claims filed in the Debtor’s bankruptcy case. (See Case No. 19-30694 ECF No. 1 at 6). Hearing

these suits in bankruptcy court will remove the need for duplicative claims objection

proceedings. In re Quality Lease and Rental Holdings, LLC, 2016 WL 416961, No. 14-6005, at

*6 (Bankr. S.D. Tex. Feb. 1, 2016) (“If the state law claims are remanded to the state court, at

least two courts will be required to consider the same evidence, hear the same testimony,

measure the same damages, and be compelled [to] find the same facts.”). Fixing the Debtor’s

liability to the HCCI parties in the bankruptcy court (or the HCCI parties’ liability to the Debtor)

will encourage the efficient liquidation of the Debtor’s bankruptcy estate. Otherwise, there will

likely be a state court trial followed by claims objections in bankruptcy court. Both courts would

hear substantially identical evidence. Further, the effect on estate administration is neither

remote nor circumstantial. If the Debtor loses, the value of claims against his estate will be

settled. If the Debtor prevails, his creditors will benefit from any collection on the judgment, as

these will be assets of the estate. Factor 1 favors hearing the proceedings in this Court.

         Factor 3, the difficulty or unsettled nature of the law, favors retention. The various

claims asserted in these actions are well established under Texas law. It appears that this Court




7 / 12
         Case 19-03452 Document 17 Filed in TXSB on 01/07/20 Page 8 of 12



will be tasked with nothing more than applying Texas law to the facts of this case. Houston

Reg’l Sports Network, 514 B.R. at 216 (stating fraud claims are well settled under Texas law).

The Debtor also removed a pending appeal of the state court’s failure to rule on his Anti-SLAPP

motion. Applied to the pending appeal, this factor would favor abstention and remand. Texas

enacted its anti-SLAPP statute less than a decade ago, and the body of case law applying it is

unsettled. The Fifth Circuit recently ruled that the Texas Anti-SLAPP statute conflicts with the

Federal Rules of Civil Procedure and is inapplicable in federal court. Klocke v. Watson, 936

F.3d 240, 245-46 (5th Cir. 2019) (“Because the TCPA imposes evidentiary weighing

requirements not found in the Federal Rules, and operates largely without pre-decisional

discovery, it conflicts with those rules.”). However, the Debtor acknowledged at oral argument

that if these cases remain in bankruptcy court, the Anti-SLAPP appeal must be waived. (Aug.

15, 2019 Hearing at 10:00 a.m.). Therefore, because the Debtor agreed to dismiss the Anti-

SLAPP appeal and the Anti-Slapp claim, the matters before the bankruptcy court only involve

settled areas of Texas law.

         Factor 6, the relatedness to the main bankruptcy case, favors retaining the suits in

bankruptcy. Although the claims are noncore, for the same reasons set forth in Factor 1,

resolution of the claims will have a significant determinative effect on the assets and liabilities of

Royce Hassell’s bankruptcy estate.

         Factor 12, the presence of non-debtor parties, favors retention because, besides the

Hassell siblings’ claims against RHP and Terry Tauriello, each claim is asserted by or against the

Debtor and his wife. RHP is a business entity controlled by the Debtor and its inclusion in this

adversary proceeding will not cause the Court to decide claims that are unrelated to the Debtor’s

bankruptcy. Tauriello’s involvement in these matters is entirely unclear, and he has not yet been




8 / 12
         Case 19-03452 Document 17 Filed in TXSB on 01/07/20 Page 9 of 12



served with process.     The Court cannot find, on this scant record, that the claims against

Tauriello support abstention and remand at this time.          If Tauriello is served and raises

jurisdictional defenses, the Court will address jurisdiction at that time. The Hassell siblings and

HCCI have also all filed proofs of claims in the main bankruptcy case. Additionally, there are no

claims by HCCI and the Hassell siblings against one another. The balance of Factor 12 favors

denying remand.

                                         Neutral Factors

         Factor 4, the presence of related proceedings, is neutral. Many of the HCCI parties are in

litigation with corporations owned or controlled by Royce Hassell. (ECF No. 5 at 7). There is

also litigation against Silvia Hassell. (ECF No. 5 at 7). However, the extent of any factual

overlap between these proceedings and those involving related parties is unclear. Even if this

Court abstains and remands, it is also unclear whether consolidation is likely or even possible in

state court. Thus, there is no indication whether abstention and remand would increase judicial

economy.

         Factor 8, the feasibility of severance, is neutral. All claims in these proceedings arise

under state law. Severing the state and bankruptcy law matters is not necessary, since the claims

arise under state law. There are no bankruptcy specific questions to bifurcate.

         Factor 9, the burden on the docket, is neutral as well.      This Court can hear these

proceedings without overwhelming its docket. This Court has no reason to believe that the state

court cannot do the same.

         Factor 10 is also neutral. There has been no indication of untoward forum shopping in the

case. See Houston Reg’l Sports Network, 514 B.R. at 216.




9 / 12
          Case 19-03452 Document 17 Filed in TXSB on 01/07/20 Page 10 of 12



          Factor 11 is neutral as well because a jury trial is likely not available in bankruptcy court,

but neither party has requested a jury trial. A jury trial would be available in state court.

Because each of the Hassell siblings filed proofs of claims, they may not have a right to a jury

trial in bankruptcy court.      See Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 58 (1989).

However, in the event that any party requests a jury trial, the district court may withdraw the

reference from the bankruptcy court and allow a jury trial. Houston Reg’l Sports Network, 514

B.R. at 217. If a party is entitled to trial by jury, the district court may hear the case. At the

present stage, a withdrawal of the reference is speculative and Factor 11 is neutral.

          Factor 13, comity, is neutral because although these are state law causes of action, there

are no novel issues of state law presented. In similar circumstances, this Court has previously

found Factor 13 neutral. See id., 514 B.R. at 217 (finding comity neutral when state law causes

of action asserted by non-debtors against non-debtors presented no novel issues of Texas law).

          Factor 14, prejudice, is neutral. No party would suffer prejudice if these claims are

resolved in bankruptcy court. The claims were originally filed in the state district court in Harris

County. All parties appear to reside in or near Harris County. No party has raised concerns

about any burden that hearing these cases in bankruptcy court might cause.

                          Equitable Application of Permissive Abstention

          Four factors weigh in favor of retaining these proceedings in bankruptcy court and three

favor remanding to state court. The other seven factors are neutral. However, the Court must

ultimately decide which factors are of greater importance and persuasion. See Rohi v. Brewer &

Pritchard, 2019 WL 6894775, No. H-19-0682, at *10 (S.D. Tex. Dec. 17, 2019); Houston Reg’l

Sports Network, 514 B.R. at 217 (citing Special Value Continuation Partners, 2011 WL

5593058, at *10).




10 / 12
          Case 19-03452 Document 17 Filed in TXSB on 01/07/20 Page 11 of 12



          The Court finds the factors pointing towards retention decisive. Although these claims

are non-core, their resolution will heavily impact the administration of the Debtor’s bankruptcy

estate. As discussed above, the outcome will either increase the assets available for distribution

or establish the amount of allowed claims. Additionally, the breach of fiduciary duty and fraud

claims alleged here are thoroughly developed in Texas. The Debtor also agreed to waive the

Anti-SLAPP appeal and claims, so the Court will not be tasked with deciding novel state law

issues. Hearing the remaining proceeding in bankruptcy court will also avoid duplicative claim

objections. This furthers the goal of judicial economy.

          On the other hand, the three factors favoring remand do so because only state law claims

are present. If the effect on the main bankruptcy case was tenuous or if novel state law issues

were present, remand might be appropriate. However, abstention and remand based solely on

the presence of state law claims ignores the practical benefits of hearing these claims in

bankruptcy court.

          The Court finds that retention of these proceedings in bankruptcy court is the best course

forward. This result is consistent with the Supreme Court’s Colorado River directive that federal

courts should exercise their jurisdiction to hear claims. The result also illustrates a balance

between the general principle that a bankruptcy court should avoid resolving claims that should

be heard before a state tribunal and the desire to exercise jurisdiction in a manner that promotes

efficiency. The Debtor’s bankruptcy estate, the bankruptcy court, and the state court all benefit

from deciding these proceedings in bankruptcy. This efficiency, as well as the direct impact

these claims have on the estate, supports hearing these claims in federal court.




11 / 12
          Case 19-03452 Document 17 Filed in TXSB on 01/07/20 Page 12 of 12



                                           Conclusion

          The motion to remand is denied. The Court will issue an order in accordance with this

memorandum opinion.



          SIGNED January 7, 2020.


                                                ___________________________________
                                                           Marvin Isgur
                                                UNITED STATES BANKRUPTCY JUDGE




12 / 12
